DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
This application has not always been handled by the current examiner, Daniel Robert. The first Detailed Action written by the current examiner for this case was a Non-Final Rejection, dated March 29, 2021. All previous handling of the case was carried out by a different examiner.  

Response to Arguments
The amendment filed June 23, 2022 has been entered. Claims 1-4, 11-16, 18, 20, 21, 28, and 29 have been amended. Claim 5 was previously canceled. Claims 1-4 and 6-30 are therefore pending.
The applicant’s Remarks, filed June 23, 2022, has been fully considered. The applicant argues, under the heading “Claim Objections,” that the objections raised in the last Detailed Action, which was the Final Rejection dated April 26, 2022, have been resolved on amendment. The examiner notes that the applicant has added the requested semi-colon to claim 11, has changed “adaptive” to “adaptively” in claim 18, and added “wherein” to claim 20. The examiner therefore withdraws the claim objections. 
The applicant further argues in the Remarks, under the heading “Claim Rejection under 35 U.S.C. § 112,” that the amendments now resolve the issues related to the 35 U.S.C. § 112(b) rejection made in the last Detailed Action. The examiner notes that in claim 1 the applicant added the phrase suggested by the examiner regarding “receive second data…”. The examiner therefore withdraws the 35 U.S.C. § 112(b) rejection for that claim. 
The examiner notes that in claims 28 and 29 the applicant removed the phrase “the instructions to execute…”, which appeared in both claims twice. The examiner suggested this phrase might need to be removed on pages 6 and 7 of the Final Rejection of April 2022. The examiner therefore withdraws the 35 U.S.C. § 112(b) rejection for claims 28 and 29.
All 35 U.S.C. § 112(b) rejections are therefore withdrawn. 
The examiner does not know why the claim 4 was amended to remove the line about scrubbing the volatile dynamic RAM. The examiner does not see any problem with removing this language from the claim. 
The examiner notes that claim 13 was amended to now recite:
The method of claim 11, wherein 
determining the first number of memory errors is based at least in part on [[the]] error check data 
Claim 11, upon which claim 13 depends, recites in part: 
“receiving first data read from the volatile memory at the first time;”
Claim 11 also recites:
“determining a first number of memory errors occurring in the first data;”
What these two clauses of claim 11 mean is that “first data” is obtained at a “first time” and contains a “first number of memory errors”. One broad reasonable interpretation of claim 11 and its dependents as they relate to the current amendments and the issue of memory errors is that in order to determine a number of memory errors, the system and method compares the data at one time to data at another time. One reasonable interpretation of claim 11 is that in each cycle of the processor, data is taken and compared to the previous cycle’s data and a number of memory errors is determined. For “determining a first number of memory errors occurring in the first data” at the “first time,” the system compares the first data at the first time to data from the previous processor cycle. Then, “second data” is obtained at a “second time” which is the “current time”. This second data is compared to the first data and a “second number of memory errors” is determined. In other words, there are three processor cycles at three different times, and two numbers of memory errors obtained by comparing the “first time” with a time previous to that time, and comparing the “current time” with the “first time” and their associated data. If the number of memory errors is going up and the temperature of the memory is going up, then the system and method may forecast, given this “error trend” and “temperature “trend” that at a “future time,” such as the next control cycle, the “expected number of memory errors” may be high, such as above a threshold. Therefore, as taught in claim 12, the system and method may decrease the refresh rate of the RAM to reduce power consumption and therefore reduce the chip temperature and therefore the number of memory errors. 
In this broad reasonable interpretation, claim 13 teaches that the “first number of memory errors is based at least in part on error check data”. That is fine. That “first number of memory errors” has to come from somewhere, it has to come from comparing the data in the memory at the “first time” with previous data from an earlier time than the first time. 
Claim 16 now teaches in this broad reasonable interpretation that refreshing the volatile memory comprises refreshing the stored data using the first refresh rate. This first refresh rate is the refresh that that the memory has been operating at during the first time and current time. It seems that there are scenarios in which the system and method would want to set the refresh rate to exactly what it had been at the first time and current time. This might occur when the number of memory errors is below a threshold value and is an acceptable number of memory errors. The examiner does not know why the applicant elected to remove the part in claim 16 about the second refresh rate, but that is not a rejection issue. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in via email from the applicant’s representative, Moriah Hargrove Anders, on July 5, 2022.
The claims filed June 23, 2022 has been amended as follows:
In claim 15, lines 2 and 3, delete “based at least in part on the expected number of memory errors at least in part by” and insert—is based at least in part on—therefor. 

Allowable Subject Matter
Claims 1-4 and 6-30 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The independent claims, which are claims 1, 11, 17, and 24 are substantially similar to claim 17 for explaining the meaning of the claims and why they are allowable. Therefore, claim 17 will be discussed for the purposes of this allowance.
The prior art of record, alone or in combination, fails to teach or suggest at least one of the claim limitations contained in claim 17. 
Claim 17 recites: 
A control system configured to control operation of an automation system, comprising: 
a memory device comprising volatile memory; and 
a processing device communicatively coupled to the memory device, wherein the processing device is configured to: 
receive a first indication of a first temperature of the volatile memory at a first time; 
receive first data read from the volatile memory at the first time; 
receive a second indication of a second temperature of the volatile memory at a current time, 
wherein the first time occurred before the current time, and 
wherein the second temperature is a current temperature; 
receive second data read from the volatile memory at the current time; 
determine a first number of memory errors occurring in the first data; 
determine a second number of memory errors occurring in the second data; 
determine a temperature trend based at least in part on the first temperature and the second temperature; 
determine an error trend based at least in part on the first number of memory errors and the second number of memory errors; 
determine an expected number of memory errors associated with third data to be read at a future time based at least in part on the error trend and the temperature trend; and 
adaptively adjust a refresh rate of the volatile memory based at least in part on the expected number of memory errors.  

Claim 17 recites a “first temperature” at a “first time” and “first data” at a “first time”. 
Claim 17 also recites a “second temperature” at a “current time…wherein the second temperature is a current temperature.” Claim 17 further recites receiving “second data read…at the current time,” and determining a “second number of memory errors” in the second data.” Therefore, claim 17 properly ties together all the firsts and all the seconds or currents to the current time. Therefore, there is no way to interpret this claim as possibly reading old error data at a past temperature, so long as the past temperature is the same as a current temperature. Therefore, the claim does not read on Zorn in that sense. 
Please also see the “Response to Arguments” section in the Non-Final Rejection dated December 21, 2021 for a full consideration of what the independent claims of this application teach, and how Zorn et al. (U.S. Pat. No. 9,978,461 B2) and Chun (US2017/0038805 A1) relate to the allowable subject matter indicated. 
In addition to these references it is necessary to consider if Zhao et al. (U.S. Pat. No. 9,263,136 B1) teaches claim 17. Zhao teaches in col. 5, lines 30-45 that the difference between Nr and Np, which is an error amount between a current time and a previous time, can relate to differences in “both time and temperature” between the readings. Fig. 4A plots the relationship with time. Zhao teaches that graph 4A can be used to determine an “accurate estimation of data retention,” and in col. 5, lines 46-55 “how much” the system parameters “should be adjusted to reduce bit errors.” This seems very close to the present claims, but Zhao never presents a clear-up graph or statement that shows that Zhao contemplates using an error and temperature trend to make a forecast about an expected error at an expected temperature. Zhao also refers to the idea that temperature can be taken into account by allowing the drive to be “baked” (col. 5, line 65). This is similar to other art that teaches comparing chips with the same temperature for errors, though previously baking one chip to imitate an older chip. However, that baked chip is brought back down to the same temperature as the un-baked chip before tests are run. 
This is taught, for example, in Darragh et al. (US2016/0180959 A1), Fig. 19 and paragraph 0098. Darragh makes predictions in paragraph 0109-0110 and 0116, but in paragraphs 0123-0123 the predictions are made using a constant temperature. If temperatures do vary, Darragh teaches, a correction factor will have to be introduced, such as something related to Fig. 19. Therefore, Darragh does not teach a temperature trend. 
Another close prior art is Ackaret (US2010/0306598 A1), who teaches in Fig. 3 and paragraphs 0035-0036 a system that samples the real-time “error count”. The system determines a an “error rate” based on the change in error counts over time. This time may be very brief. If the error rate exceeds a threshold, the system seeks to cool the chip with a fan or other means. 
Yet Ackaret does not determine a temperature rate, or temperature trend. Nor does Ackaret extrapolate an error count based on a predicted temperature based on an observed temperature trend and an observed error trend, like the present application. Therefore, although Ackaret teaches real-time error count analysis, Ackaret does not teach the present invention. 
Because claim 17 is allowable for the reasons stated above in light of the whole invention, its dependents, claims 18-22, are also allowable for at least the same reasons. 
Because claims 1, 11, and 24 substantially similar to claim 17, claims 1, 11, and 24 are also allowable for at least the same reasons as claim 17.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665